Citation Nr: 0830451	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to a rating for sensory impairment of the 
right lower extremity greater than 20 percent prior to 
January 1, 2007, and greater than 10 percent beginning 
January 1, 2007.

3.  Entitlement to a rating for sensory impairment of the 
left lower extremity greater than 20 percent prior to January 
1, 2007 and greater than zero percent beginning January 1, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1994

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which increased evaluations for 
lumbosacral strain with history of sciatic radiation and 
degenerative disc disease, currently evaluated as 10 percent 
disabling, sensory impairment of the left lower extremity, 
then evaluated as 20 percent disabling, and sensory 
impairment of the right lower extremity, then evaluated as 20 
percent disabling, were denied.

In an October 2006 rating decision, the evaluations assigned 
the sensory impairment, right and left lower extremities, 
were reduced to 10 percent and zero percent, respectively, 
effective January 2007.

The issues are thus as described on the front page of this 
decision.


FINDINGS OF FACT

1.  In February 2007, the veteran withdrew his appeal of the 
claim for an increased rating for degenerative disc disease 
of the lumbosacral spine, currently evaluated as 10 percent 
disabling.

2.  In February 2007, the veteran withdrew his appeal of the 
claim for a rating for sensory impairment of the right lower 
extremity greater than 20 percent prior to January 1, 2007, 
and greater than 10 percent beginning January 1, 2007.

3.  In February 2007, a rating for sensory impairment of the 
left lower extremity greater than 20 percent prior to January 
1, 2007 and greater than zero percent beginning January 1, 
2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for an increased rating for 
degenerative disc disease of the lumbosacral spine, currently 
evaluated as 10 percent disabling have been met. 38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for a rating for sensory 
impairment of the right lower extremity greater than 20 
percent prior to January 1, 2007, and greater than 10 percent 
beginning January 1, 2007 have been met. 38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim a rating for sensory 
impairment of the left lower extremity greater than 20 
percent prior to January 1, 2007 and greater than zero 
percent beginning January 1, 2007 have been met. 38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal all the issues listed on 
the October 2005 statement of the case.  This perfected his 
appeal as to his claims for increased evaluations for 
degenerative disc disease of the lumbosacral spine, sensory 
impairment of the right lower extremity, and sensory 
impairment of the left lower extremity.  In February 2007, in 
a written statement, submitted before the Board promulgated a 
decision, the veteran indicated that he wished to withdraw 
his appeal as to these issues.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to these issues, there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review these issues.


ORDER

The claim for an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling, is dismissed.

The claim for a rating for sensory impairment of the right 
lower extremity greater than 20 percent prior to January 1, 
2007, and greater than 10 percent beginning January 1, 2007, 
is dismissed.

The claim a rating for sensory impairment of the left lower 
extremity greater than 20 percent prior to January 1, 2007 
and greater than zero percent beginning January 1, 2007, is 
dismissed.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


